     Case 2:18-cv-00188-ECM-KFP Document 42 Filed 03/10/21 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

TYRONE BLOCKER,                                 )
Reg. No. 17221-171,                             )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )   CIVIL ACT. NO. 2:18-cv-188-ECM
                                                )                (WO)
WALTER WOODS, et al.,                           )
                                                )
      Defendants.                               )

                                   OPINION and ORDER

       On February 18, 2021, the Magistrate Judge entered a Recommendation (doc.

41) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failures to comply

with the orders of the Court and to prosecute this action.

      A separate Final Judgment will be entered.

      Done this 10th day of March, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
